Citation Nr: 1635060	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for rotator cuff tendonitis and impingement syndrome of the left shoulder, currently rated as 10 percent disabling.

2. Entitlement to service connection for rheumatoid arthritis of the bilateral elbows, wrists, hands and fingers, claimed as secondary to a service-connected shoulder disability.

3. Entitlement to service connection for chronic prostatitis.  

4. Entitlement to service connection for a disability characterized by chest pain, to include paroxysmal supraventricular tachycardia (PSVT).


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1982.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In February 2010, the RO denied the Veteran's claim for an increased rating for his service-connected shoulder disability.  The RO also denied service connection for rheumatoid arthritis of the bilateral elbows, wrists, hands and fingers and for chronic prostatitis and the Veteran appealed that decision.  

In October 2013, the RO issued a decision on ten additional issues.  In a notice of disagreement dated December 2013, the Veteran initiated an appeal of three of the ten rulings - i.e., the denial of service connection for a lower back disability, acne, and for a disability characterized by chest pain.  The RO then issued a statement of the case, which again denied these three claims.  In his substantive appeal (VA Form 9), the Veteran later indicated that, of the issues listed in the statement of the case, he wanted to narrow the scope of his appeal to the claim for service connection for a disability characterized by chest pain.  Thus, of the ten issues decided in the October 2013 rating decision, only that issue is listed on the title page of this remand.

The Veteran submitted a VA Form 21-22a ("Appointment of Individual as Claimant's Representative") appointing an agent to represent him.  Unfortunately, the person identified as the Veteran's representative is no longer accredited to represent claimants for VA benefits.  The Board sent the Veteran a letter seeking to clarify his wishes concerning his representative and, because he did not respond to that letter, the Board will assume that the Veteran wishes to represent himself.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)

REMAND

The most recent VA examination to determine the severity of the Veteran's service-connected left shoulder disability took place in May 2009.  The mere passage of time is not sufficient to trigger VA's duty to provide an additional medical examination, see Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), and the Veteran has not expressly claimed that his shoulder symptoms have worsened since that date.  However, while his claim was pending, the Court of Appeals for Veterans Claims decided Correia v. McDonald, No. 13-3238, 2016 WL 3591858, *10 ___ Vet. App. ___  (Vet. App. July 5, 2016) (holding that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing.").    

Although Correia involved a claim for an increased rating for a knee disability, 38 C.F.R. § 4.59 applies to any cases involving the rating of joint disabilities, such as the shoulder.  See Id. at *7.  The May 2009 VA examination report includes only one set of range of motion test results for the left shoulder, with no indication of whether they were active or passive, or taken while weight-bearing.  In light of the Correia decision, the Board must remand the left shoulder claim for a new VA examination.

The RO denied the claim for service connection for rheumatoid arthritis of the bilateral elbows, wrists, hands and fingers without first obtaining a VA medical opinion on the issue of whether the claimed disability is related to the Veteran's active duty service.  Such an opinion is necessary when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Private medical records refer to a "history of arthritis in multiple joints, including in [the Veteran's] hands . . ."  A report dated May 2001 indicates the presence of arthritis in his right hand.  Although the Veteran does not claim that this disability began in service, he argues that service connection should be granted because his arthritis of the upper extremities is the secondary result of his service-connected left shoulder disability.  See 38 C.F.R. § 3.310 (2015).  In support of this claim, he submitted an internet article summarizing a study indicating that rheumatoid arthritis can migrate from affected joints to unaffected joints.  

It is not entirely clear whether the Veteran's shoulder disability involves rheumatoid arthritis.  Medical records from April 1982 describe left shoulder pain "probably arthritic in nature" while the May 2009 examination report describes the left shoulder disability as mild rotator cuff tendonitis and impingement syndrome.  It is also unclear when the Veteran began to develop arthritis in his upper extremities.   But for the purpose of deciding whether an examination is needed, a finding that the claimed disability "may be associated" with an in-service injury or event is a "low threshold."  Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon, 20 Vet. App. at 83).  Under these circumstances, the claim for service connection for rheumatoid arthritis of the bilateral elbows, wrists, hands and fingers will be remanded for an examination.

Prostatitis is "an inflammation of the prostate."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1530 (32d ed. 2012).   According to an article submitted by the Veteran, there are at least four categories of prostatitis and the condition can be either acute or chronic.  

The Veteran participated in a genitourinary examination with a VA physician in June 2011.  The examiner's report indicates that, at that time, the Veteran no longer had prostatitis.  His current disability, the examiner wrote, was more accurately diagnosed as benign prostatic hypertrophy.  Service treatment records include several notes diagnosing prostatitis but, in the opinion of the June 2011 examiner, this "was acute prostatitis, and no mention is made of chronic prostatitis."  The examiner further concluded that benign prostatic hypertrophy was "an age related issue and is less likely than not related to his complaints in service."

The service treatment records include explicit references to "chronic" prostatitis in March 1974, May 1974, July 1976.  A note dated September 1976 indicates that the author was doubtful about the diagnosis of chronic prostatitis "in light of [negative] secretions on massage."  This note would seem to support the view of the June 2011 examiner that in-service prostatitis was acute, rather than chronic.  But an orthopedic surgery consultation note of the same date is inconclusive: "long past hx of chronic prostatitis, which has been suspected and has been rx empirically but in the case of the present pain, with no relief."  This note indicates that the Veteran was referred to urology.  

Unfortunately the language of the next note from the urology clinic, dated January 1977, is too faint to be legible in the versions available in both the paper and the electronic claims file.  The service treatment records in the paper file appear to be copies, and not the original service treatment records.  Because the original version of the January 1977 urology clinic note could help to resolve whether in-service prostatitis was acute or chronic, the claim for service connection for prostatitis will be remanded to obtain the original record, if possible.  Whether or not the original record is obtained, the AOJ should then obtain an addendum opinion from the June 2011 examiner in light of the examiner's apparently mistaken remark that "no mention is made of chronic prostatitis" in the Veteran's prior treatment records.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion may be inadequate if it rests on an inaccurate factual premise).  

As for the claim for service connection for a disability manifested by chest pain, the AOJ obtained an opinion from a VA physician who conducted a VA scars examination in September 2013.  The examiner noted recurrent chest pain and complaints of chest pain in the service treatment records.  In her opinion the "exact etiology of [the Veteran's] chest pain is uncertain.  He indicated it is similar to the chest pains he experienced in the service.  It is noted that his diagnosis in the service was variable and he indicated variable locations of the chest pain; there was no diagnosis of cardiac chest pain in the service.  It is as likely as not that he is experiencing chest wall pain similar to that in the service however considering that [the Veteran] is now 67 years old, he was advised to follow up with his [primary care provider] to get appropriate evaluation and to discuss previous cardiac work up results and assess need to rule out cardiac etiology."

At the time he submitted his notice of disagreement, the Veteran provided records of his treatment from a heart specialist.  These show a diagnosis of paroxysmal supraventricular tachycardia (PSVT).  The Veteran also provided internet articles describing this condition, which indicate that it manifests in episodes of rapid heart rate beginning in the part of the heart above the ventricles.  Symptoms include anxiety, chest pain, palpitations, rapid pulse and shortness of breath.  According to the articles, PSVT is generally not a life-threatening condition and can be found in health young children and in adolescents.  Since the September 2013 VA examiner did not address these materials or the Veteran's diagnosis of PSVT, the claim for service connection for a disability characterized by chest pains, to include PSVT, will be remanded for a new examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected left shoulder disability or for rheumatoid arthritis of the bilateral elbows, wrists, hands and fingers, prostatitis, or for benign prostatic hypertrophy or for any disability characterized by chest pain, including paroxysmal supraventricular tachycardia (PSVT).  Take appropriate steps to secure copies of any treatment reports identified by the Veteran which are not in the record on appeal.  The AOJ should obtain any VA treatment records since August 2015 and should also contact the National Personnel Records Center (NPRC) or other appropriate public records depository and attempt to obtain the Veteran's original service treatment records, including an original urology note, dated January 1977, available copies of which, in both the VA electronic and paper claims files, are too faint to be legible.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. The Veteran should be scheduled for a VA orthopedic examination to ascertain the current severity of service-connected left shoulder disability and the nature and etiology of the Veteran's claimed rheumatoid arthritis of the bilateral elbows, wrists, hands and fingers.  The VA paper, VBMS and Virtual VA electronic claims files and any new information discovered as a result of the efforts described in part one of these instructions must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left shoulder and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's left shoulder with the range of the opposite undamaged joint.  If any of these findings are not possible, please provide an explanation.

In his or her report, the VA examiner should identify any disabilities of the elbows, wrists, hands and fingers.  The examiner should then indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability of the elbows, wrists, hands or fingers, began during active duty service or is otherwise related to any disease, injury or event in service.  The examiner's report should further indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability of the elbows, wrists, hands or fingers is proximately due to or the result of the Veteran's service-connected left shoulder disability.  

A complete rationale should be provided for any opinions offered.  The examiner should discuss the article submitted by the Veteran on the possibility that rheumatoid arthritis can migrate from affected to unaffected joints of the body and indicate whether, in his or her opinion, the Veteran's shoulder disability has spread to the Veteran's upper extremities.

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. Provide the physician who examined the Veteran in June 2011 with access to the appellant's paper, VBMS and Virtual VA electronic claims files, including any new information discovered as a result of the efforts described in part one of these instructions.  If the June 2011 VA examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  If a new examination is needed before the requested opinion can be provided, a new examination should be arranged.

After reviewing the record and the June 2011 report, the examiner should clarify whether the Veteran's in-service prostatitis was acute or chronic.  In his or her report, the examiner should discuss service treatment records diagnosing "chronic" prostatitis in March 1974, May 1974 and July 1976.  The report should also discuss the September 1976 notes indicating doubts about this diagnosis and, if legible, the original January 1977 urology report.  

The examiner should then indicate whether it is at least as likely as not (50 percent probability or more) that any current disease or disability of the prostate, including chronic prostatitis or benign prostatic hypertrophy, had its onset in service or is otherwise the result of any disease, injury or event in service.  

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

4. The Veteran should be scheduled for a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's claimed disability characterized by chest pains, including paroxysmal supraventricular tachycardia (PSVT).  The VA paper, VBMS and Virtual VA electronic claims files and any new information discovered as a result of the efforts described in part one of these instructions must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disability should be identified.  

In a written report, VA examiner should identify any disabilities characterized by chest pain.  The examiner should then indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability characterized by chest pain, including PSVT, began during active duty service or is otherwise related to any disease, injury or event in service.  

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

A complete rationale should be provided for any opinions offered.  The examiner should discuss the private medical records indicating the presence of PSVT and the articles submitted by the Veteran about PSVT.

4. The AOJ must ensure that all of the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Then, after ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







